Title: Editorial Note on the Pennsylvania Committee of Safety’s Articles of Association, 19 August 1775
From: 
To: 


In August the committee continued the work, begun in its advertisement on July 28, of implementing Congress’ plan for the militia, and on August 3 appointed a subcommittee of seven, including Franklin, to draft rules and regulations for the associators and an admonition to nonassociators to enlist promptly. On August 17 the draft of the rules was submitted to the full committee, and after two days of discussion and amendment it was adopted. It took the form of articles that the associators were to sign, and covered in detail the standards of deportment and the procedures for airing grievances, for enforcing discipline, and for trial and punishment by courts martial. The general subject of a voluntary militia had long concerned Franklin. But we have no evidence that he contributed anything to the highly specific articles of the draft and the finished product.
